EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 37 and 63 are allowable because the prior art of record does not disclose or reasonably suggest a method and device for encoding a sound signal comprising sampling the sound signal during successive sound signal processing frames, producing in response to the sampled sound signal parameters for encoding the sound signal during the successive frames, wherein the sound signal encoding parameters include linear predictive (LP) filter parameters, wherein producing the LP filter parameters comprises, upon switching from a first one of the frames using an internal sampling rate S1 to a second one of the frames using an internal sampling rate S2, converting LP filter parameters from the first frame from the internal sampling rate S1 to the internal sampling rate S2, and wherein converting the LP filter parameters from the first frame comprises: computing, at the internal sampling rate S1, a power spectrum of a LP synthesis filter using the LP filter parameters, extending the power spectrum of the LP synthesis filter to convert it from the internal sampling rate S1 to the internal sampling rate S2 if the internal sampling rate S1 is smaller than the internal sampling rate S2, truncating the power spectrum of the LP synthesis filter to convert it from the internal sampling rate S1 to the internal sampling rate S2 if the internal sampling rate S1 is larger than the internal sampling rate S2, applying an inverse Fourier transform to the extended or truncated power spectrum of the LP synthesis filter to determine autocorrelations of the LP synthesis filter at the internal sampling rate S2, and computing the LP filter parameters at the internal sampling rate S2 by applying the 
Independent claims 50 and 76 are allowable because the prior art of record does not disclose or reasonably suggest a method and device for decoding a sound signal comprising receiving a bitstream including sound signal encoding parameters in successive sound signal processing frames, wherein the sound signal encoding parameters include linear predictive (LP) filter parameters, decoding from the bitstream the sound signal encoding parameters including the LP filter parameters during the successive sound signal processing frames, and producing from the decoded sound signal encoding parameters an LP synthesis filter excitation signal, wherein decoding the LP filter parameters comprises, upon switching from a first one of the frames using an internal sampling rate S1 to a second one of the frames using an internal sampling rate S2, converting LP filter parameters from the first frame from the internal sampling rate S1 to the internal sampling rate S2, and wherein converting the LP filter parameters from the first frame comprises: computing, at the internal sampling rate S1, a power spectrum of a LP synthesis filter using the LP filter parameters, extending the power spectrum of the LP synthesis filter to convert it from the internal sampling rate S1 to the internal sampling rate S2 if the internal sampling rate S1 is smaller than the internal sampling rate S2, truncating the power spectrum of the LP synthesis filter to convert it from the internal sampling rate S1 to the internal sampling rate S2 if the internal sampling rate S1 is larger than the internal sampling rate S2, applying an inverse Fourier transform to the extended or truncated power spectrum of the LP synthesis filter to determine autocorrelations of the LP synthesis filter at the internal sampling rate S2, 
Applicants submit an Information Disclosure Statement with a Request for Continued Examination on 18 November 2021.  The Information Disclosure Statement was reviewed, but does not necessitate new grounds of rejection.
Specifically, Naka et al. (EP 3,136,384) is the most relevant art in this Information Disclosure Statement.  Here, Naka et al. discloses converting linear prediction coefficients calculated at a first sampling rate to linear prediction coefficients at a second sampling rate, where these linear prediction coefficients represent power spectrum components.  (Abstract)  Then, Naka et al. obtains autocorrelation coefficients by a Levinson-Durbin algorithm.  (¶[0073])  Additionally, Naka et al. could be construed to disclose the limitations directed to extending the power spectrum when the first sampling rate is smaller and truncating the power spectrum when the first sampling rate is larger because it is stated that there is no need to calculate the remaining six frequencies on the high side and a power spectrum is extrapolated for the six frequencies exceeding 6,400 Hz.  That is, Naka et al. discloses a case where N=31 for a sampling frequency at 16,000 Hz and NL=25 for a sampling frequency of 12,800 Hz, so that six samples may be ‘truncated’ or six frequencies may be ‘extended’.  (¶[0059] - ¶[0071])  Although Naka et al. does not clearly disclose applying an inverse Fourier transform to determine autocorrelation, it is anyway fairly well known to apply an inverse Fourier transform to determine autocorrelation as taught by, e.g., Globerson (U.S. Harrison et al. (U.S. Patent No. 5,241,692).  However, Naka et al. is not prior art as its effective filing date is 25 April 2014 and the effective filing date of Applicants is 17 April 2014, so that an effective filing date is eight days earlier for this application filed under the America Invents Act (AIA ).  Naka et al. (U.S. Patent Publication 2017/0053655) is a corresponding publication of a patent filed in the United States that similarly only has an effective foreign priority date of 25 April 2014.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        January 3, 2022